57 So. 3d 913 (2011)
Eric Lamont SEIGLER, Appellant,
v.
RMC AMERICAS OF FLORIDA, LLC and Chartis Claims, Inc., Appellees.
No. 1D10-4509.
District Court of Appeal of Florida, First District.
March 22, 2011.
Bill McCabe, Longwood, and David Rickey, Orlando, for Appellant.
Christine Davis Graves of Carlton Fields, P.A., Tallahassee, for Appellees.
PER CURIAM.
In this workers' compensation appeal, the Judge of Compensation Claims (JCC) erred in concluding the Employer/Carrier (E/C) timely responded to Claimant's request for a change in physician under section 440.13(2)(f), Florida Statutes (2008). See Harrell v. Citrus County Sch. Bd., 25 So. 3d 675 (Fla. 1st DCA 2010). Consequently, the JCC erred in denying Claimant the right to select his change in physician, denying attorney's fees and costs, *914 and taxing prevailing party costs against Claimant. Accordingly, the order on appeal is REVERSED, and this matter is REMANDED for proceedings consistent with this opinion.
ROBERTS, CLARK, and WETHERELL, JJ., concur.